In re Nance, Robert Neal; Nance, Gay-len W.; applying for supervisory and/or remedial writs of certiorari and/or review; Parish of Jefferson, 24th Judicial District Court, Div. “0”, No. 303-161; to the Court of Appeal, Fifth Circuit, No. 86-C-737.
Granted. The trial court ruling is vacated and the case is remanded for an eviden-tiary hearing on whether or not the plaintiff is able to testify and, if not, when he will be so able and to make whatever disposition is called for by the law and the evidence.